Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 12/7/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The “OTHER” documents therein listed are found in the file-wrapper for parent application 15704890, and were reviewed, per MPEP 707.05(a). Pursuant to 37 CFR 1.98(d), if the IDS submitted in the parent application complies with 37 CFR 1.98(a) to (c), copies of the patents, publications, pending U.S. applications, or other information submitted in the parent application need not be resubmitted in the continuing application.  MPEP § 609.02 (B)(2).  The references therein have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 14 of U.S. Patent No. 10379493. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application. The breadth of claim 2 of the present application fully encompasses claims 1, 12-14 of the aforementioned US Patent. 
Present Application (17/114421)
U.S. Patent No. 10379493
2
1, 12, 13, 14


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear based on the claim language in view of the specification in the present application and parent applications whether an electromagnetic radiation assembly also performs the functions of “capture an image of the transmitted electromagnetic radiation; and produce the hologram of the object from the captured image,” if these functions are performed by the overall “apparatus” of the claim preamble, or an unclaimed structure suggested by the specification and parent case claims (e.g., an image capture assembly), or if these function, separate as they are by semicolons from other structure in the claim, represent method limitations in a structural claim. For the purposes of examination, these functions will be interpreted as being functions of the overall apparatus according to the claim language and because it does not appear that the specification indicates the electromagnetic radiation assembly is part of these functions.
Presently, there are no depending claims in the case to inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Saito (US 5347375)(from IDS of 12/7/2020) in view of Cohn (US 5276636).
Regarding claim 2, Saito discloses an apparatus (Fig. 1: 10 - computer hologram
recording apparatus) configured to produce a hologram (46 — 3-D object image) of an object (20— object of interest), said apparatus comprising (i.e., open language for the claim, MPEP 2111.03): 
an electromagnetic radiation assembly (12 — diffraction computation section) configured to receive a received electromagnetic radiation (Sob — object signal) from the object (20 -object) and transmit a transmitted electromagnetic radiation based on the received electromagnetic radiation (24 — intermediate page memory; i.e., via data); and 
capture an image of the transmitted electromagnetic radiation (i.e., image acquisition via 18 — input image acquisition); and 
produce the hologram of the object from the captured image (46 — 3-D object image), and a phase-type hologram is contemplated (col. 14, ln. 31 – i.e., phase-type hologram).
Saito does not disclose the electromagnetic radiation assembly is configured to simultaneously control only a phase of the transmitted electromagnetic radiation.
Saito and Cohn are related as holography devices involving phase control. Cohn teaches the electromagnetic radiation assembly is configured to simultaneously control only a phase of the transmitted electromagnetic radiation (“Further compactness is achieved by simultaneously using the same phase-only spatial light modulator to provide specific phase offsets needed to be able to decode the phase at each pixel location ….” Cohn, col. 8, ln. 57-60). As stated the benefits include compactness (col. 8, ln. 57) and expense considerations (col. 7, ln. 11-13).
Therefore, it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute Cohn’s simultaneous control only a phase of the transmitted electromagnetic radiation in place of Saito’s phase and amplitude control so as to reduce size and expense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872